Citation Nr: 0007446	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's claim seeking 
entitlement to an increased rating for his rheumatic heart 
disease from 10 percent disabling.  By a rating decision of 
August 1994, the hearing officer at the RO granted the 
veteran an increased rating to 30 percent disabling for his 
rheumatic heart disease.  The veteran continued his appeal.  

The veteran's claim was before the Board in January 1996, 
November 1996, December 1997, and October 1998 at which times 
it was remanded for additional development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's current cardiovascular symptoms are 
attributed to other nonservice-connected heart disease.





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
rheumatic heart disease have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § § 4.101, 4.104, 
Diagnostic Code 7000 (prior to December 11, 1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000, note following Diagnostic Code 
7005 (effective December 11, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a rating action of May 1947, service connection was 
established for rheumatic heart disease.

By a decision dated December 1991, the Board granted the 
veteran an increased rating to 10 percent disabling for his 
rheumatic heart disease.  

VA treatment notes were added to the record in July 1992.  As 
shown by those records, the veteran was seen in May 1992, at 
which time he complained of chest pain.  Blood pressure 
readings were 150/100 and 150/110 in the right and left arms, 
respectively.  While electrocardiogram testing revealed 
normal sinus rhythm, there was evidence of borderline left 
ventricular hypertrophy.  The examiner noted that the 
veteran's chest pain was atypical.  It was further noted that 
in view of such factors as elevated blood pressure, obesity, 
and hypertension, it was likely that the veteran would 
develop coronary artery disease.  On consultation in June 
1992, following several blood pressure screenings, it was 
determined that the veteran's hypertension required better 
control.  Hospitalization records dated in July 1992 show 
that when the veteran was admitted for arthroscopy of his 
left knee, he was also evaluated by the Cardiology Service, 
which determined that his coronary artery disease was stable.
 
The veteran was accorded another VA examination in September 
1992, at which time he complained of shortness of breath and 
lightheadedness with activity.  The examiner noted that the 
veteran's history of rheumatic fever was somewhat soft, but 
that apparently he had been noted to have had a murmur for 
years.  The examiner noted that no significant valvular 
disease from rheumatic fever had been documented on previous 
echocardiograms.  The veteran stated that his symptoms were 
an occasional palpitation, shortness of breath if he bent 
over, climbed a flight of stairs, or rode a bike for more 
than a few minutes.  He stated that he became lightheaded 
after walking 200 feet, and claimed generalized dyspnea on 
exertion, but was unable to be more specific.  Additionally, 
he reported that he experienced knife-like pain across the 
precordium, resulting in numbness of his hands.  

The veteran's blood pressure was measured at 154/74.  It was 
observed that there was regular rhythm of the heart.  
However, the point of maximal impulse was not palpable.  The 
examiner noted the presence of a II/VI ejection-type murmur, 
and S1 and S2 were normal.  The diagnostic impression was 
cardiac murmur, presumably trace mitral regurgitation, with 
no evidence of left ventricular dilation or hypertrophy by 
examination.  It was also noted that the mitral regurgitation 
was not significant , and that the veteran did not have other 
valvular lesions of rheumatic heart disease.  In an addendum 
to the September 1992 examination report, the examiner 
acknowledged the presence of arteriosclerotic heart disease 
and hypertension.  The examiner noted no evidence of 
significant rheumatic heart disease or cardiac enlargement.  

The veteran appeared and presented testimony at a hearing 
before a VA hearing officer in October 1993.  During the 
hearing, he described the symptoms associated with his heart 
disabilities, such as chest pain and lightheadedness with 
activity, rapid heart beating, and chest pain, which 
occasionally radiated down his arms and up to his neck. 
 
In January 1994, the VA hearing officer who presided over the 
October 1993 hearing referred the veteran's case to the 
Department of Cardiology at the Manchester, New Hampshire VA 
Medical Center.  Specifically, the hearing officer sought a 
response from a specialist in cardiology to the following 
question:
 
In view of the March 10, 1947 examination [which revealed, 
among other things, blood pressure of 150/100 and 140/90, in 
the left and right arms, respectively, and noted diagnoses of 
hypertensive and coronary arteriosclerotic heart disease], is 
it reasonable to conclude based upon a medical analysis of 
the record that the veteran had hypertensive and coronary 
arteriosclerotic heart disease incident to service in 
addition to the already established rheumatic heart disease?
 
In a memorandum dated in May 1994, a VA physician noted that 
the veteran suffered from hypertension and coronary artery 
disease, which were suggested by several elevated blood 
pressure readings and a positive Persantine Thallium test.  
The physician indicated that it was possible that 
hypertension may have been present in 1947, although one 
elevated reading did not constitute convincing evidence of 
such pathology.  The physician further concluded that the 
record presented no proof of coronary artery disease in 1947.  
The physician concluded that the diagnosis of rheumatic heart 
disease remained questionable despite the cardiac murmur.  He 
suggested a repeat cardiac output echogram with Doppler to 
assess valve function.  He noted that this was scheduled, but 
that the veteran did not appear in April 1994.  

By a rating decision of August 1994, the RO granted the 
veteran an increased evaluation to 30 percent disabling for 
his rheumatic heart disease.  

VA Medical Center treatment notes from May 1996 to December 
1996 were submitted.  In May 1996, the veteran was seen for a 
reaction to Salsalate, specifically for rash on both legs.  
His blood pressure was 124/74.  Impressions were gout and B12 
deficiency.  The veteran was seen again in November 1996.  
His blood pressure was 140/80.  The veteran's LDL was very 
high and the examiner recommended that he go on Fluvastatin.  

The veteran underwent a cardiovascular examination in May 
1996 from the Cardiovascular Consultants of Maine.  The 
purpose of the cardiac evaluation was so the veteran could be 
seen before a planned total knee replacement.  The veteran 
described intermittent symptoms of chest discomfort, usually 
relieved by Nitroglyceryin.  He described the discomfort as a 
sharp, left-sided chest discomfort with some radiation down 
to the lateral chest wall.  There were no prolonged episodes 
of discomfort.  Examination showed that the veteran's pulse 
was 70 and regular.  His blood pressure was 118/70 in the 
right arm.  The heart rhythm was regular without murmur, rub, 
or gallop.  There was no peripheral edema.  Electrocardiogram 
testing showed that there was a prominent left ventricular 
voltage, but otherwise was within normal limits.  There was 
no evidence of prior infarction, nor were there ST and T wave 
changes suggestive of ischemia or hypertrophy.  Impressions 
were history of coronary artery disease with chest pain 
syndrome possibly due to ischemia and hypertension under 
excellent control on current antihypertensive medications.  

A chest x-ray report from May 1996 from the Mercy Hospital 
was submitted.  It showed that the veteran's chest was within 
normal limits for someone of his age group and habitus.  

During the June 1996 travel Board hearing, the veteran 
testified that he was first advised that he suffered from 
hypertension in 1955 or 1956 , and that he was not informed 
of elevated blood pressure readings during service.  He 
testified that he had been taking medication for his 
hypertension since 1955.  He testified that he had had pain 
in his chest for 12-13 years and was taking Nitroglycerin for 
such pain.  He testified that he retired from his job in 1979 
due to a blood clot in his lung.  He went on to indicate that 
if he walked up a flight of stairs or a half mile on flat 
ground that he would be short of breath.  He also testified 
that he used a dolly to carry things around in the house and 
used a cart to carry groceries inside. 

At the time of the hearing, the veteran submitted a list of 
medications he was taking and waived RO review of the list.  
The list shows that the veteran was taking Nitroglycerin for 
his heart and Quinapril, Lisinopril, and Acciapril for his 
blood pressure.  

In a November 1996 decision, the Board denied the veteran's 
claims of entitlement to service connection for 
arteriosclerotic heart disease and hypertension.  The Board 
specifically determined that there was no medical evidence of 
record to support the veteran's claim that his 
arteriosclerotic heart disease and hypertension were 
attributable to service or were proximately related to his 
service-connected rheumatic heart disease.   

Copies of VA medical center treatment records were submitted 
from 1986 to 1997.  In September 1993, an impression was 
provided of angina with exertion.  In October 1993, it was 
noted that the veteran had angina, but that it was relieved 
with rest.  

A VA echocardiogram from February 1997 showed that the left 
atrium was moderately dilated, the left ventricle wall 
thickness was concentrically increased, and there was mild 
mitral annular calcification.  It was also concluded that 
there was normal left ventricular systolic function and that 
there was left ventricular diastolic abnormal relaxation 
pattern.  

The veteran underwent a VA stress test in February 1997, but 
the test was stopped due to right knee pain and shortness of 
breath.  The conclusion was that the exercise capacity was 
limited by right knee pain.  

A VA x-ray report of the veteran's chest from March 1997 
concluded that there were multiple areas of reversibility 
involving the myocardium, including portions of the lateral, 
inferior, and anterior walls, as well as the septum and apex.  
There was also a fixed defect in the inferior wall which 
might have been secondary to a prior infarct or diaphragmatic 
attenuation.  

The veteran underwent a VA echocardiogram in June 1997.  An 
examiner interpreted the examination to show that the left 
ventricle was dilated.  Moderate left valve dysfunction was 
seen.  Lateral hypokinesis was noted.  Estimated ejection 
fraction was 35 to 40 percent.  The left atrium was 
moderately dilated.  The aortic root was normal in size.  No 
valvular abnormalities were see.  The examiner noted that 
this was not the picture of rheumatic heart disease.  

The veteran underwent a VA examination in June 1997.  The 
veteran complained of pain in the sternal area, sharp like a 
knife, which was relieved by Nitroglycerin sublingually.  He 
stated that sometimes the pressure or pain in the sternal 
area went to the left precordial area or to the left side of 
his chest and at times produced numbness in his left arm.  He 
had shortness of breath on exertion, with one flight of 
stairs, or 200 feet of walking would produce dyspnea.  The 
veteran did not have nocturnal episodes of dyspnea.  He 
stated that he had edema of the ankles at times.  The veteran 
was taking Lasix, Diltiazem, Quinapril, Colchicine, 
Indomethacin, Fluvastatin, and Omeprazole.  Examination 
showed that the veteran was in no acute distress.  He showed 
no dyspnea, as he was sitting and talking.  There was no 
cyanosis.  Regarding the heart, it was difficult to locate 
the apex because of the chest wall.  The cardiac sounds were 
a little bit distant, but there was a soft, grade two  
systolic murmur heard at the apex as well as at the base of 
the heart.  The veteran said that the heart rhythm was 
"NSR".  There was no ankle edema and the peripheral pulses 
were normal.  His blood pressure was 160/85.  Impressions 
were hypertensive cardiovascular disease with coronary artery 
disease with status-post myocardial infarction, by history 
and rheumatic heart disease with mitral regurgitation, by 
history.  The examiner noted an echocardiogram done in August 
1990 that showed a trace of mitral regurgitation, no mitral 
stenosis, and no dilated left ventricular.  The examiner 
further opined that with all of the findings at the time of 
the examination, that the veteran's disabilities were more 
related to his coronary artery disease and hypertension than 
his rheumatic heart disease.  

The veteran underwent a VA examination in January 1998.  The 
veteran described episodic, central to left sided chest 
discomfort as well as exertional dyspnea.  The veteran 
described a history of rheumatic fever at age 18, but did not 
have known valvular heart disease secondary to this.  The 
veteran underwent a Persantine cardiolite scan which showed 
multiple areas of reversible ischemic disease consistent with 
coronary insufficiency.  An EKG test showed normal sinus 
rhythm with normal axis and no ischemic ST or T-wave 
abnormality and no evidence of prior myocardial infarction.  
An echocardiogram showed concentric left ventricular 
hypertrophy with well preserved left ventricular systolic 
performance.  The examiner's impression was recurrent 
exertional chest discomfort with exertional dyspnea.  The 
examiner stated that in light of this and findings of 
reversible ischemia on his exercise cardiolite scan, the 
veteran needed to be evaluated more completely with a cardiac 
catheterization.  

The veteran underwent a VA x-ray in January 1998.  The x-ray 
report noted that the veteran had mild cardiomegaly, but, 
otherwise no radiographic evidence of acute cardiopulmonary 
disease.

A VA chest x-ray was taken in June 1998.  The report showed 
minimal cardiomegaly with prominence of the left ventricle of 
the heart, but with the rest of the chest being negative.  It 
was noted that there had been little change from January 
1998.  

The veteran underwent a VA examination in December 1998.  The 
examiner referred to his original dictation dated June 1998.  
He stated that he had reviewed the veteran's claims file.  He 
stated that as best he could determine, the veteran had an 
enlarged heart.  He stated that the left ventricle by scratch 
percussion appeared to be at the anterior axillary line.  He 
stated that the veteran was somewhat difficult to examine 
given his obese body habitus.  It was noted that the veteran 
had extreme shortness of breath with walking approximately 
two blocks.  It was noted that the veteran's blood pressure 
currently was in control with medications, and did not have 
any arrhythmias.  It was noted that the veteran had 
significant dyspnea, and developed ankle edema as the day 
went on.  

The examiner noted that the veteran was able to tend to his 
house work, and that it took him approximately 45 minutes to 
make his bed.  He stated that he would not find this veteran 
capable of any type of meaningful employment.  He stated that 
as best he could tell after speaking with the veteran, his 
workload would be somewhere in the neighborhood of 2 METs and 
perhaps even less.  It was noted that the veteran had a 
echocardiogram done approximately one year prior, and also 
had a Cardiolite test done.  The examiner stated that the 
results of that echocardiogram showed that the left ventricle 
was dilated with moderate LV dysfunction with some 
hypokinesis noted in the inferolateral area, and an ejection 
fraction estimated at 35-40 percent, and the left atrium 
being moderately dilated.  No valvular abnormalities were 
noted.  The examiner noted that the feeling on the 
echocardiogram was that this was not related to rheumatic 
heart disease.  

The examiner noted that on examination the veteran continued 
to have near holosystolic murmur that was located in the 
aortic area and was also audible in the apex.  The veteran 
reported that his symptoms were stable, and that he had not 
had any congestive heart failure symptoms.  The examiner 
commented that after reviewing the chart, he was not able to 
find significant or any valvular lesions consistent with the 
veteran's history of rheumatic heart disease.  The examiner 
noted that the veteran reportedly had some mitral 
regurgitations, but that this was not reported on the latest 
echo.  The examiner noted that the veteran was markedly 
obese, and that that fact might have interfered with the 
ability to fully visualize all the valves.  The examiner 
commented that even with that fact being taken into account, 
that one would expect doppler examination to show some degree 
of regurgitation.  

The examiner's impression was that the veteran's symptoms and 
problems were much more likely to be related to his ischemia 
and his coronary artery disease than they were to any 
rheumatic heart disease.  The examiner commented that the 
veteran had had a stress thallium test which showed evidence 
of reversible ischemia.  It was noted that the veteran had 
been offered a cardiac catheterization, but refused the 
offer.  The veteran stated that at this point his symptoms 
were stable, and he was doing well on medication.  


Analysis

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). The United States Court of Veterans Appeals (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded. Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Court has also stated that where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran is currently rated as 30 percent disabled for his 
service-connected rheumatic heart disease.  He is not 
service-connected for any of his other cardiac problems.  In 
order for a rating higher than 30 percent to be assigned, the 
symptomatology of the rheumatic heart disease would have to 
meet the diagnostic criteria of 38 C.F.R. § 4.104, Code 7000.

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for cardiovascular 
disabilities.  He has been rated under the new general rating 
formula for cardiovascular disorders, effective December 11, 
1997, and under the old general rating formula for 
cardiovascular disorder, in effect prior to December 11, 
1997.  His disability was determined to be 30 percent 
disabling under both sets of diagnostic criteria.  Therefore, 
the RO has considered all of the criteria applicable to the 
veteran's claim. Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

Under the old diagnostic criteria for diseases of the heart, 
Diagnostic Code 7000 instructs that the veteran would receive 
a 30 percent evaluation for inactive rheumatic heart disease 
from the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for three 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
evaluation is assigned to inactive rheumatic heart disease 
manifest by definite enlargement of the heart; severe dyspnea 
on exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; and more than light manual labor 
was precluded.  He would receive a 100 percent evaluation if 
his inactive rheumatic heart caused definite enlargement of 
the heart confirmed by roentgenogram and clinically; dyspnea 
on slight exertion; rales, pretibial pitting at the end of 
the day or other definite signs of beginning congestive 
failure; and more than sedentary employment was precluded.  
The veteran would also receive a 100 percent disability 
rating if he had active rheumatic heart disease with 
ascertainable cardiac manifestation for a period of 6 months.  
38 C.F.R. § 4.104, Diagnostic Code 7000 (prior to December 
11, 1997).

Under the old diagnostic criteria for diseases of the heart, 
the subsequent progress of rheumatic heart disease, and the 
effect of superimposed arteriosclerotic or hypertensive 
changes cannot usually be satisfactorily disassociated or 
separated so as to permit differential service connection.  
38 C.F.R. § 4.101 ( prior to December 11, 1997).  

Under the new diagnostic criteria for diseases of the heart, 
Diagnostic Code 7000 instructs that a 30 percent rating is 
assigned where there is valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization), 
resulting in a workload of greeter than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; there is evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is assigned 
where there is valvular heart disease resulting in more than 
one episode of acute congestive heart failure in the past 
year, or: workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
assigned when there is valvular heart disease resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 100 percent rating can 
also be assigned during active infection with valvular heart 
damage and for three months following cessation of therapy 
for the active infection. 38 C.F.R. § 4.104, Diagnostic Code 
7000 (effective December 11, 1997).

NOTE (2) under Diseases of the Heart instructs that one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 millimeters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. 38 C.F.R. § 4.104 (effective December 
11, 1997).

If nonservice-connected arteriosclerotic heart disease is 
superimposed on service-connected valvular or other non- 
arteriosclerotic heart disease, a medical opinion as to which 
condition is causing the current signs and symptoms shall be 
requested. 38 C.F.R. § 4.104, note following Diagnostic Code 
7005 (effective December 11, 1997).

In examining the veteran's claim for an increased rating for 
rheumatic heart disease, the medical evidence shows that the 
veteran has a great deal of cardiovascular symptoms.  The 
evidence from 1992 to the present shows that the veteran has 
had dyspnea and angina.  A VA x-ray report from January 1998 
noted mild cardiomegaly, and at the veteran's December 1998 
VA examination, the examiner commented that as best he could 
determine, the veteran had an enlarged heart.  When the 
veteran underwent a VA echocardiogram in June 1997, the 
estimated ejection fraction was only 35 to 40 percent.  At 
the veteran's December 1998 VA examination, the examiner 
estimated that the veteran's workload would be somewhere in 
the neighborhood of only 2 METs or less.  

The question that must be resolved is whether the veteran's 
symptoms are attributable to his rheumatic heart disease, or 
to his nonservice-connected cardiovascular disorders, such as 
coronary artery disease, ischemia, and hypertension.  

At the veteran's June 1997 VA examination, the examiner 
opined that with all of the findings at the time of the 
examination, the veteran's disabilities were more related to 
his coronary artery disease and hypertension than to his 
rheumatic heart disease.  It could be argued that such 
opinion is not definitive enough pursuant to 38 C.F.R. 
§ 4.101 (regulation in effect prior to December 11, 1997, 
which notes that the effect of superimposed arteriosclerotic 
or hypertensive changes cannot usually be satisfactorily 
disassociated from rheumatic heart disease, so as to permit 
differential service connection), or pursuant to the note 
following Diagnostic Code 7005 of 38 C.F.R. § 4.104 
(regulation in effect December 11, 1997, which notes that a 
medical opinion is needed when a nonservice-connected 
arteriosclerotic heart disease is superimposed on service-
connected valvular or other non-arteriosclerotic heart 
disease).  

However, at the veteran's December 1998 VA examination, the 
examiner stated (after reviewing the veteran's claims file) 
that the veteran's symptoms and problems were much more 
likely to be related to his ischemia and coronary artery 
disease than they were to any rheumatic heart disease.  As 
noted above, the veteran clearly has a number of 
manifestations of heart disease.  However, these have been 
clearly attributed to the veteran's non-service connected 
cardiovascular disorders than to any rheumatic heart disease 
by the December 1998 examiner.  Without a contrary medical 
opinion, the preponderance of the evidence is against an 
increased rating from service connected rheumatic heart 
disease.  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b).  
There have been no frequent periods of hospitalization for 
the veteran's rheumatic heart disease, and the evidence does 
not show marked interference with employment due solely to 
the rheumatic heart disease beyond the industrial impairment 
acknowledged by the schedular rating.

Accordingly, under the criteria of Diagnostic Code 7000, 
effective December 11, 1997, and under the criteria of 
Diagnostic Code 7000, effective prior to December 11, 1997, 
and the provisions of 38 C.F.R. § 4.7, a rating higher than 
30 percent is not warranted.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the extent of the 
veteran's rheumatic heart disease.  The Board did not base 
its decision solely on a single VA examination as one of the 
major factors for consideration in this case.  Therefore, the 
RO and the Board have considered all the provisions of Parts 
3 and 4 that would reasonably apply in this case.

In summary, the Board finds that the veteran has not met the 
criteria, under either the new or old schedular criteria, for 
an increased rating from 30 percent disabling for rheumatic 
heart disease.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

An increased rating for rheumatic heart disease from 30 
percent is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the issue of entitlement to a TDIU, this issue was 
referred to the RO by the Board in October 1998.  In a 
February 1999 supplemental statement of the case, the RO 
addressed the issue of a TDIU for the first time.  The letter 
to the veteran informing him of this decision was mailed to 
the veteran on March 1, 1999.  In the veteran's 
representative's March 1, 2000, written brief presentation, 
the appellant's representative expressed disagreement with 
the RO's February 1999 decision.  The written brief 
presentation is construed as a timely NOD regarding the issue 
of a total rating.  Accordingly, the Board is required to 
remand this issue to the RO for issuance of a statement of 
the case (SOC). See Manlicon v. West, 12 Vet. App. 238 (1999) 

As such, the issue of a TDIU should be REMANDED to the RO for 
the following action:

The RO should issue a statement of the 
case concerning the issue of a TDIU.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



